Citation Nr: 1621066	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1969 to February 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in Boston, Massachusetts, which denied service connection for the issue on appeal.  The Veteran testified from Boston, Massachusetts, at a Board videoconference hearing in August 2014 before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  A copy of the transcript of that hearing has been associated with the record.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

At the August 2014 Board videoconference hearing, the Veteran's representative advanced having brought to the hearing one or more recent treatment letters signed by the following individuals, all of whom work for VA, 1) the social worker; 2) the clinical nurse; and 3) the treating psychiatrist.  Per the Veteran's representative, these three individuals have all opined that a currently diagnosed acquired psychiatric disorder is related to the Veteran's experiences in service.

The hearing transcript reflects that the Veteran's representative was going to provide the RO with copies of the letters at that time, and that the Veteran waived initial RO consideration of the evidence; however, upon receiving the Veteran's claims file, the Board found that the referenced letters were not included in the record.  The Board subsequently spoke with the Veteran's representative, who agreed to fax the missing letters to the Board.  Unfortunately, to date, the requested letters still do not appear in the record, either the paper claims file or the electronic record; therefore, the Board must remand the instant matter to attempt to obtain these letters, including from either the Veteran's representative and/or from the Veteran directly.

Further, on remand the RO should attempt to obtain any outstanding VA mental health treatment records for the period from January 2011.

VA Mental Health Examination

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not received a VA mental health examination in the instant matter.  Per the evidence of record, the Veteran advanced that symptoms of an acquired psychiatric disability began in service after being stationed in Germany, and that the Veteran would drink to self-medicate the symptoms.  Further, in a September 2014 letter, the Veteran's ex-wife, who had been engaged to the Veteran prior to service, advanced that the Veteran's personality had changed after returning from service, and that this change in personality eventually led to their divorce.  

Considering this evidence, along with evidence of possible outstanding letters from VA medical professionals linking a current acquired psychiatric disability to service, the Board finds remand for a VA mental health examination warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he and/or his representative provide VA with copies of the letter and/or letters from the VA social worker, the clinical nurse, and the treating psychiatrist that indicate that an acquired psychiatric disorder may be related to service.  Associate these with the record. 

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of the Veteran's mental health disabilities, not already of record, for the period from January 2011.

3.  Once the above records have been obtained and/or adequately attempted to be obtained, schedule the appropriate VA mental health examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed acquired psychiatric disorder had its onset during a period of active service?  In rendering the opinion, the VA examiner should address any letters obtained from the VA social worker, the clinical nurse, and the treating psychiatrist indicating that a currently diagnosed acquired psychiatric disorder may be related to service.

4.  Then, readjudicate the issue of service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




